                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                       )
                                                )
       Plaintiff,                               )             Case No. 3:20-CV-464
                                                )
                                                            Judges ________________
       v.                                       )
                                                )
$87,963.00 U.S. CURRENCY,                       )
                                                )
       Defendant.                               )

                             VERIFIED COMPLAINT IN REM

       Comes now the plaintiff, United States of America, by and through its attorneys, Douglas

J. Overbey, United States Attorney for the Eastern District of Tennessee, and Gretchen Mohr,

Assistant United States Attorney, and brings this complaint and alleges as follows in accordance

with Rule G(2) of the Federal Rules of Civil Procedure, Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions:



                                 NATURE OF THE ACTION

       1.     In this in rem civil action, the United States of America seeks forfeiture of

$87,963.00 in U.S. currency (hereinafter “defendant property”).

       2.     The United States of America seeks forfeiture of the defendant property for

violations of 18 U.S.C. §§ 1347 and 1349 and 18 U.S.C. § 1956.




     Case 3:20-cv-00464 Document 1 Filed 11/02/20 Page 1 of 5 PageID #: 1
                                  THE DEFENDANT IN REM

       3.      The defendant property is $87,963.00 in U.S. currency, which was seized by

United States Treasury, Internal Revenue Service, Criminal Investigation (“IRS”) on or about

August 22, 2019.

       4.      Custody of the defendant property was transferred to the United States

Department of Treasury. The defendant property is currently on deposit in an account under the

control of the United States Department of Treasury.



                                 JURISDICTION AND VENUE

       5.      Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant property. This Court has jurisdiction over an action commenced by the United States

under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. § 1355(a).

       6.      This Court has in rem jurisdiction over the defendant property pursuant to 28

U.S.C. § 1355(b)(1)(A) because the acts or omissions giving rise to the forfeiture of the

defendant property occurred in this district. Upon the filing of this complaint, the plaintiff

requests that the Clerk issue an Arrest Warrant In Rem pursuant to Supplemental Rule G(3)(b)(i).

The plaintiff will execute the warrant upon the defendant property pursuant to 28 U.S.C.

§ 1355(d) and Supplemental Rule G(3)(c).

       7.      Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1)(A), because the

acts or omissions giving rise to the forfeiture occurred in this district, and pursuant to 28 U.S.C.

§ 1395(b) because the property is located in this district.




                                                  2


     Case 3:20-cv-00464 Document 1 Filed 11/02/20 Page 2 of 5 PageID #: 2
                                   BASIS FOR FORFEITURE

       8.      The United States of America seeks forfeiture of the defendant property pursuant

to 18 U.S.C. § 981(a)(1)(C), which authorizes forfeiture of any property, real or personal, which

constitutes or is derived from proceeds traceable to a violation of 18 U.S.C. §§ 1347 and 1349.

The United States of America also seeks forfeiture pursuant to 18 U.S.C. §§ 981(a)(1)(A) and

981(a)(1)(C) which authorizes forfeiture of any property, real or personal, involved in a

transaction or attempted transaction in violation of 18 U.S.C. § 1956, or any property traceable to

such property and any property, real or personal, which constitutes or is derived from proceeds

traceable to a violation of 18 U.S.C. § 1956.

       9.      Pursuant to 18 U.S.C. § 981(f), all right, title and interest in the defendant

property became vested in the United States at the time of the acts giving rise to the forfeiture.



                                                FACTS

       10.     As set forth in detail in the Affidavit of IRS Special Agent, Danielle E. Barto, the

Government’s investigation has determined that Riggs Drug Company, Inc., President and

Pharmacist-in-charge, Robert Fannon and unknown parties have committed violations of federal

law including health care fraud, conspiracy to commit health care fraud and money laundering

offenses in violation of 18 U.S.C. §§ 1347 and 1349 and 18 U.S.C. § 1956. Additionally, Riggs

Drug Company, Inc., President and Pharmacist-in-charge, Robert Fannon and unknown parties

have intentionally distributed or dispensed controlled substances in violation of 21 U.S.C.

§ 841(a)(1) and conspired to violate 21 U.S.C. § 841(a)(1) in violation of 21 U.S.C. § 846.

Robert Fannon was President and Pharmacist-in-charge of Riggs Drug Company, Inc. during all

times relevant to the investigation.

                                                  3


     Case 3:20-cv-00464 Document 1 Filed 11/02/20 Page 3 of 5 PageID #: 3
                                      CLAIM FOR RELIEF

       11.      Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1

through 10 above. The defendant property constitutes money derived from proceeds of health

care fraud and conspiracy to commit health care fraud violations of 18 U.S.C. §§ 1347 and 1349

and money laundering offenses in violation of 18 U.S.C. § 1956. The defendant property is

subject to forfeiture to the United States in accordance with 18 U.S.C. §§ 981(a)(1)(A) and

981(a)(1)(C).


                                     PRAYER FOR RELIEF

       WHEREFORE, the United States of America prays that:

       (1)      The Clerk issue a Warrant for Arrest In Rem for the defendant property;

       (2)      The defendant property be condemned and forfeited to the United States of

America in accordance with the provisions of law;

       (3)      Notice of this action be given to all persons known or thought to have an interest

in, or right against the defendant property; and

       (4)      Plaintiff be awarded its costs in this action and for such other necessary and

equitable relief as this Court deems proper.

                                                       Respectfully submitted,

                                                       J. DOUGLAS OVERBEY
                                                       UNITED STATES ATTORNEY

                                               By:     s/Gretchen Mohr
                                                       GRETCHEN MOHR, NY Bar No. 5064704
                                                       Assistant United States Attorney
                                                       800 Market Street, Ste. 211
                                                       Knoxville, Tennessee 37902
                                                       (865) 545-4167
                                                       gretchen.mohr@usdoj.gov

                                                   4


     Case 3:20-cv-00464 Document 1 Filed 11/02/20 Page 4 of 5 PageID #: 4
Case 3:20-cv-00464 Document 1 Filed 11/02/20 Page 5 of 5 PageID #: 5
JS 44 (Rev. )                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                         DEFENDANTS
United States of America                                                                                $87,963.00 U.S. CURRENCY


     (b) County of Residence of First Listed Plaintiff                                                    County of Residence of First Listed Defendant              Campbell
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE:                     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                    THE TRACT OF LAND INVOLVED.


     (c) Attorneys (Firm Name, Address, and Telephone Number)                                             Attorneys (If Known)
Gretchen Mohr, AUSA, 800 Market Street, Ste. 211
Knoxville, TN 37902, (865) 545-4167
II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                     (For Diversity Cases Only)                                         and One Box for Defendant)
u 1     U.S. Government               u 3 Federal Question                                                                    PTF        DEF                                           PTF      DEF
          Plaintiff                         (U.S. Government Not a Party)                       Citizen of This State         u 1        u 1       Incorporated or Principal Place      u 4 u 4
                                                                                                                                                   of Business In This State

u 2     U.S. Government               u 4 Diversity                                             Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u    5   u 5
          Defendant                         (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                Citizen or Subject of a           u 3     u    3   Foreign Nation                       u    6   u 6
                                                                                                  Foreign Country
IV. NATURE OF SUIT                    (Place an “X” in One Box Only)
           CONTRACT                                          TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                     OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY         u 625 Drug Related Seizure          u 422 Appeal 28 USC 158            u   375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -         of Property 21 USC 881        u 423 Withdrawal                   u   400 State Reapportionment
u   130 Miller Act                   u   315 Airplane Product               Product Liability   u 690 Other                               28 USC 157                   u   410 Antitrust
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                               u   430 Banks and Banking
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                            PROPERTY RIGHTS                  u   450 Commerce
        & Enforcement of Judgment             Slander                       Personal Injury                                         u 820 Copyrights                   u   460 Deportation
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                       u 830 Patent                       u   470 Racketeer Influenced and
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                       u 840 Trademark                            Corrupt Organizations
        Student Loans                u   340 Marine                         Injury Product                                                                             u   480 Consumer Credit
        (Excl. Veterans)             u   345 Marine Product                 Liability                        LABOR                      SOCIAL SECURITY                u   490 Cable/Sat TV
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY        u   710 Fair Labor Standards        u   861 HIA (1395ff)               u   850 Securities/Commodities/
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud                 Act                         u   862 Black Lung (923)                   Exchange
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending    u   720 Labor/Mgmt. Relations       u   863 DIWC/DIWW (405(g))         u   890 Other Statutory Actions
u   190 Other Contract                       Product Liability        u 380 Other Personal      u   740 Railway Labor Act           u   864 SSID Title XVI             u   891 Agricultural Acts
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage     u   751 Family and Medical          u   865 RSI (405(g))               u   893 Environmental Matters
u   196 Franchise                            Injury                   u 385 Property Damage             Leave Act                                                      u   895 Freedom of Information
                                     u   362 Personal Injury -              Product Liability   u   790 Other Labor Litigation                                                 Act
                                             Med. Malpractice                                   u   791 Empl. Ret. Inc.                                                u   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS               PRISONER PETITIONS                Security Act                  FEDERAL TAX SUITS                u   899 Administrative Procedure
u   210 Land Condemnation            u   440 Other Civil Rights       u 510 Motions to Vacate                                       u 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
u   220 Foreclosure                  u   441 Voting                         Sentence                                                       or Defendant)                       Agency Decision
u   230 Rent Lease & Ejectment       u   442 Employment                 Habeas Corpus:                                              u 871 IRS—Third Party              u   950 Constitutionality of
u   240 Torts to Land                u   443 Housing/                 u 530 General                                                        26 USC 7609                         State Statutes
u   245 Tort Product Liability               Accommodations           u 535 Death Penalty              IMMIGRATION
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 540 Mandamus & Other    u 462 Naturalization Application
                                             Employment               u 550 Civil Rights        u 463 Habeas Corpus -
                                     u   446 Amer. w/Disabilities -   u 555 Prison Condition          Alien Detainee
                                             Other                    u 560 Civil Detainee -          (Prisoner Petition)
                                     u   448 Education                      Conditions of       u 465 Other Immigration
                                                                            Confinement               Actions

V. ORIGIN                 (Place an “X” in One Box Only)
                                                                                                                  Transferred from
u 1 Original           u 2 Removed from          u 3 Remanded from             u 4 Reinstated or u 5 another district                    u 6 Multidistrict
    Proceeding             State Court                    Appellate Court              Reopened                   (specify)                       Litigation
                                   Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            Forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A) and 981(a)(1)(C)
VI. CAUSE OF ACTION Brief description of cause:
                                            Property derived from proceeds traceable to violations of 18 U.S.C. §§ 1347 and 1349, and 18 U.S.C. § 1956.
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                             DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23                                                                                                     JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                        DOCKET NUMBER

DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD

11/02/2020
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                  APPLYING IFP                                    JUDGE                           MAG. JUDGE
                          Case 3:20-cv-00464 Document 1-1 Filed 11/02/20 Page 1 of 1 PageID #: 6
                          UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                               KNOXVILLE DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
               Plaintiff,                            )
                                                     )       Case No. 3:20-CV-464
        v.                                           )
                                                     )       Judges ___________________
$87,963.00 U.S. CURRENCY                             )
                                                     )
               Defendant.                            )

                              WARRANT OF ARREST IN REM


TO:     The Department of Treasury, Internal Revenue Service for the Eastern District of
        Tennessee and/or any other United States officer or employee, someone under contract
        with the United States, or someone specially appointed by the court.


        The United States, by and through its United States Attorney, respectfully requests that

the Clerk of the Court for the United States District Court for the Eastern District of Tennessee

issue a Warrant of Arrest in Rem pursuant to Rule G(3)(b)(i) of the Supplemental Rules for

Admiralty and Maritime Claims and Asset Forfeiture Actions. In support of its application, the

United States of America states as follows:

        On November 2, 2020 the United States filed a Verified Complaint in Rem in the above-

referenced case, which alleges that the defendant property is subject to forfeiture to the United

States pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 981(a)(1)(A) in violation of 18 U.S.C. §§ 1347

and 1349 and 18 U.S.C. § 1956. The defendant property is $87,963.00 in U.S. currency

(hereinafter “defendant property’).

        The defendant property is currently in the possession of the United States. In these

circumstances, the Federal Rules of Civil Procedure, Supplemental Rules for Admiralty or




      Case 3:20-cv-00464 Document 1-2 Filed 11/02/20 Page 1 of 3 PageID #: 7
Maritime Claims and Asset Forfeiture Actions, Rule G(3)(b)(i) directs the Clerk of the Court to

issue a warrant to arrest the property if it is in the government’s possession, custody or control.

       Supplemental Rule G(3)(c)(i) provides that the Warrant of Arrest In Rem must be

delivered to a person or organization authorized to execute it who may be a marshal or any other

United States officer or employee, someone under contract with the United States, or someone

specially appointed by the court for that purpose.

       YOU ARE, THEREFORE, HEREBY COMMANDED to arrest the defendant property as

soon as practicable by serving a copy of this warrant on the custodian in whose possession,

custody or control the property are presently found, and to use whatever means may be

appropriate to protect and maintain it in your custody until further order of this Court.

       YOU ARE FURTHER COMMANDED, promptly after execution of this process, to file

the same in this Court with your return thereon, identifying the individuals upon who copies

were served and the manner employed.

       IN WITNESS WHEREOF, I, Clerk of the United States District Court for the Eastern

District of Tennessee, have caused the foregoing Warrant of Arrest In Rem to be issued pursuant

to the authority of the Supplemental Rule G(3)(b)(i) and the applicable laws of the United States

and have hereunto affixed the seal of the Court at Knoxville, Tennessee, this ______ day of

________________________, 2020.

                                              John Medearis
                                              Clerk of the Court
                                              United States District Court


                                       By:
                                              Deputy Clerk




                                                  2

    Case 3:20-cv-00464 Document 1-2 Filed 11/02/20 Page 2 of 3 PageID #: 8
                                       RETURN OF SERVICE


      I hereby certify that I executed this warrant by serving   the seizure file

on the _____ day of _____________________, 2020.




                                    __________________________________________
                                    Internal Revenue Service Agent or other person serving
                                    warrant




                                               3

    Case 3:20-cv-00464 Document 1-2 Filed 11/02/20 Page 3 of 3 PageID #: 9
